Broyles, C. J.
The single assignment of error in the bill of exceptions is upon the overruling of the motion for a new trial, which contained only the usual general grounds. The verdict was authorized by the evidence, and the court did not err in refusing the grant of a new
trial. Judgment affirmed.

Luke and Bloodworth, JJ., concur.

Indictment for robbery; from Bibb superior court — Judge Mathews. March 18, 1922.
Hubert F. Rawls, for plaintiff in error.
Charles H. Garrett, solicitor-general, contra.